UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4494



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMMIE C. REID,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:04-cr-01009-HMH)


Submitted:   November 6, 2007             Decided:   December 4, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jammie      C.   Reid    appeals    the     district   court’s     order

revoking his supervised probation and sentencing him to nine

months’ imprisonment.        Counsel filed a brief pursuant to Anders v.

California,     386   U.S.     738    (1967),       asserting    there   are    no

non-frivolous    grounds     for     appeal   but    questioning   whether     the

sentence imposed was reasonable.          Reid was advised of his right to

file a pro se supplemental brief, but has not done so.

          We have reviewed the record and conclude that Reid’s

sentence is within the advisory guidelines range and well below the

statutory maximum sentence, and thus the district court did not

abuse its discretion in imposing a nine-month term of imprisonment.

The district court’s revocation proceedings otherwise comport with

due process.    See 18 U.S.C. § 3583 (2000).               Finding no error, we

affirm the judgment of the district court.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof    was   served on the client.           We   dispense   with     oral




                                      - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 3 -